Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the applicant has failed to include figure 7 which creates numerous drawing issues.  In figure 5, an additional reference character “154” and attendant lead line should be added so as to indicate both of the spools.  Reference character “156” in figure 5 requires a lead line.  Finally, the applicant should avoid referring to the same element of the invention with different language.  For example, the applicant should avoid referring to element “102” as “the track” on line 14 of paragraph 44 and as “an opener” on line 5 of paragraph 28.  Also see “the door 152” on line 7 of paragraph 43 and “a spring assisted overhead door system 152” on line 1 of paragraph 44.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “180a” on line 1 of paragraph 43, “180” on line 2 of paragraph 44, “182” on line 3 of paragraph 44, “184” on line 3 of paragraph 44, “186” on line 4 of paragraph 44, “188” on line 4 of paragraph 44, “110” on line 7 of paragraph 44, “112” on line 8 of paragraph 44, “114” on line 8 of paragraph 44, “190a-190c” on line 11 of paragraph 44, “190” on line 12 of paragraph 44, and “200” on line 1 of paragraph 46.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the track comprising a vertical portion, a transition portion and a horizontal portion (claims 1 and 10), a track (claim 14), a curved transition portion (claim 2), a release mechanism (claim 7), the overhead door being moved into an overhead horizontal position (claim 10), and the overhead door in a horizontal position (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “is disclosed” on line 1 can be easily implied and therefore should be deleted.  On line 2, a comma should be inserted following “position” to avoid confusion.  On line 3, an article should be inserted before “[w]eight” to avoid confusion.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “until the weight . . . by the motor” on lines 14-15 of claim 1 render the claims indefinite because it is unclear how the motor is able to support the weight of the door.  Note that the shaft, pulley and cable support the weight of the door.  The motor merely provides torque to the shaft.  Moreover, the shaft, pulley and cable can only support the weight of the door when the entirety of the door is vertical.  When at least a portion of the door is in the transition portion or the horizontal portion, a portion of the weight of the door is supported by the track.  Thus, it is unclear as to when the shaft, pulley and cable are supporting the weight of the overhead door.
Recitations such as “the release point” on line 1 of claim 4 render the claims indefinite because they lack antecedent basis.
	On line 3 of claim 5, a comma should be inserted following “stage” to avoid confusion.
	Recitations such as “to advance the overhead door” on lines 4-5 of claim 5 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  In what direction does the door move in order to “advance” the door?
	On line 6 of claim 5, a comma should be inserted following “stage” to avoid confusion.
	Recitations such as “to advance the overhead door” on line 8 of claim 5 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  In what direction does the door move in order to “advance” the door?
	On line 9 of claim 5, a comma should be inserted following “stage” to avoid confusion.
	Recitations such as “to advance the overhead door” on line 10 of claim 5 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  In what direction does the door move in order to “advance” the door?
	Recitations such as “the motor supports . . . of the overhead door” on lines 10-11 of claim 5 render the claims indefinite because it is unclear how the motor is able to support the weight of the door.  Note that the shaft, pulley and cable support the weight of the door.  The motor merely provides torque to the shaft.  Moreover, the shaft, pulley and cable can only support the weight of the door when the entirety of the door is vertical.  When at least a portion of the door is in the transition portion or the horizontal portion, a portion of the weight of the door is supported by the track.  Thus, it is unclear as to when the shaft, pulley and cable are supporting the weight of the overhead door.
	On line 12 of claim 5, a comma should be inserted following “position” to avoid confusion.
	Recitations such as “one-way bearing . . . of the overhead door” on line 2 of claim 6 render the claims indefinite because it is unclear how the one-way bearing is able to support the weight of the door.  Note that the shaft, pulley and cable support the weight of the door.  The one-way bearing merely transfers the torque from the motor to the shaft.  Moreover, the shaft, pulley and cable can only support the weight of the door when the entirety of the door is vertical.  When at least a portion of the door is in the transition portion or the horizontal portion, a portion of the weight of the door is supported by the track.  Thus, it is unclear as to when the shaft, pulley and cable are supporting the weight of the overhead door.
	Recitations such as “a single movement manually actuated” on line 2 of claim 9 render the claims indefinite because they are grammatically awkward and confusing and it is unclear what the applicant is attempting to recite.  Is the applicant referring to a single manual movement to actuate the release of the spring?
	Claim 10 is indefinite because the preamble of the claim does not match the body of the claim.  Note that the applicant is claiming a spring and yet fails to recite any particular details of the spring itself in the body of the claim.  In fact, the body of claim 10 merely recites how the spring is intended to be used with an overhead door system.
	Recitations such as “a first end” on line 1 of claim 10 render the claims indefinite because it is unclear if the door or the spring has the first end.
	Recitations such as “an overhead door” on line 2 of claim 10 render the claims indefinite because it is unclear if the applicant is referring to the overhead door set forth above or is attempting to set forth another overhead door in addition to the one set forth above.
	Recitations such as “an overhead horizontal position” on line 5 of claim 10 render the claims indefinite because it is unclear how the door can be completely in a horizontal position when in the open position.  See figure 6 which shows at least one panel of the overhead door at an angle to the horizontal position.
	Recitations such as “the transitional portion” on line 7 of claim 10 render the claims indefinite because they lack antecedent basis.
	Recitations such as “falls toward the lowered position” on lines 8-9 of claim 10 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does the door “fall” toward the lowered position?  Note the door is guided by the track and that entirety of the door does not fall.  Additionally, “the lowered position” on line 9 of claim 10 lacks antecedent basis.
	Recitations such as “[t]he spring system” on line 1 of claim 11 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the overhead door further comprises a motor” on line 1 of claim 13 render the claims indefinite because it is unclear how the door can comprise a motor.  See figures 1 and 2 which show the motor mounted to the jack shaft.
	Recitations such as “falls toward the lowered position” on lines 5-6 of claim 13 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does the door “fall” toward the lowered position?  Note the door is guided by the track and that entirety of the door does not fall.
	Recitations such as “the track” on line 2 of claim 14 render the claims indefinite because they lack antecedent basis.
	Recitations such as “in which the overhead door is in a horizontal position” on lines 3-4 of claim 14 render the claims indefinite because it is unclear how the door can be completely in a horizontal position.  See figure 6 which shows at least one panel of the overhead door at an angle to the horizontal position when in the open position.
	Recitations such as “a track” on line 5 of claim 14 render the claims indefinite because it is unclear whether or not the applicant is referring to the track set forth above.
	Recitations such as “rotation of the shaft” on line 9 of claim 14 render the claims indefinite because it is unclear whether or not the applicant is referring to the rotation of the shaft set forth above on line 7.
	Recitations such as “to apply torque to the shaft in an upward direction” on line 11 of claim 14 render the claims indefinite because it is unclear how a torque can have an upward direction.  Note that a torque only has an angular direction rather than an upward direction.
	Recitations such as “to support the weight of the overhead door” on line 12 of claim 14 render the claims indefinite because it is unclear how the motor is able to support the weight of the door.  Note that the shaft, pulley and cable support the weight of the door.  The motor merely provides torque to the shaft.  Moreover, the shaft, pulley and cable can only support the weight of the door when the entirety of the door is vertical.  When at least a portion of the door is in the transition portion or the horizontal portion, a portion of the weight of the door is supported by the track.  Thus, it is unclear as to when the shaft, pulley and cable are supporting the weight of the overhead door.
	Pronouns such as “it” on line 12 of claim 14 should be replaced with the name of the element of the invention to which the pronoun refers to avoid confusion.
	Recitations such as “to apply a torque to the shaft in a downward direction” on line 13 of claim 14 render the claims indefinite because it is unclear how a torque can have an downward direction.  Note that a torque only has an angular direction rather than a downward direction.
	Recitations such as “the weight of the overhead door is carried by the shaft” on line 18 of claim 14 render the claims indefinite because it is unclear what the applicant is attempting to recite.  Note that the shaft can only support the weight of the door when the entirety of the door is vertical.  When at least a portion of the door is in the transition portion or the horizontal portion, a portion of the weight of the door is supported by the track.  Thus, it is unclear as to when the shaft is supporting the weight of the overhead door.
	Recitations such as “is carried by the shaft when the overhead door reaches the transition portion” on line 3 of claim 15 render the claims indefinite because the entirety of the weight of the door is not supported by the shaft when the door reaches the transition portion.  Note that when at least a portion of the door is in the transition portion, a portion of the weight of the door is supported by the track.  Thus, it is unclear how the shaft is able to support the weight of the overhead door when the overhead door reaches the transition portion.
	Recitations such as “the weight of the overhead . . . passes the transition portion” on lines 1-2 of claim 16 render the claims indefinite because it is unclear how the shaft carries the weight of the door when the door is in the horizontal position where the weight of the door is supported by the horizontal track.
	Recitations such as “the weight of the overhead . . . by at least two feet” on lines 1-2 of claim 17 render the claims indefinite because it is unclear how the shaft can carry the weight of the door when at least a portion of the weight of the door is being supported by the horizontal portion of the track.
	Recitations such as “downward” on line 2 of claim 17 render the claims indefinite because when the door has moved two feet toward the closed position, at least a portion of the door is still in the horizontal portion of the track and thus has not moved downwardly.
	Recitations such as “the track” on line 2 of claim 18 render the claims indefinite because it is unclear to which one of the plurality of tracks set forth above the applicant is referring.
	Recitations such as “the horizontal portion of the track” on lines 2-3 of claim 18 render the claims indefinite because they lack antecedent basis and because it is unclear to which one of the plurality of tracks set forth above the applicant is referring.
	Recitations such as “when the spring contacts but does not latch onto the overhead door” on lines 1-2 of claim 20 render the claims indefinite because it is unclear as to when the spring contacts the overhead door.  Note that the spring does not contact the overhead door at least when the overhead door is in the closed position.

Double Patenting
	There is currently no double patenting rejection based on U.S. Patent No. 11,44,347.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess (US 5864134).  Burgess discloses a spring assisted overhead door system, comprising: 
a track 14a comprising a vertical portion (labeled below) at a lower end of the track, a transition portion (labeled below), and a horizontal portion (labeled below) at an upper end of the track, the transition portion being between the vertical portion and the horizontal portion; 
an overhead door 14 movable along the track between a closed position and a raised position under power of a motor (not shown, but see column 3, lines 43-44); and 
a spring 38 having a first end (labeled below) coupled to a fixed structure 32 that does not move when the overhead door is raised or lowered, and a second end (labeled below) that is free; 
wherein the second end impedes movement of the overhead door into the raised position (see lines 31-40 of column 5), whereby the overhead door 14a energizes the spring 38 as the overhead door moves toward the raised position such that the energized spring urges the overhead door away from the raised position and the motor holds the overhead door against the spring when in the raised position; and 
wherein the spring urges the overhead door away from the raised position until the weight of the overhead door is carried by the motor (claim 1);
wherein the transition portion is curved (claim 2);
wherein the first end of the spring 38 is parallel to the horizontal portion of the track as shown in figure 3 (claim 3).

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess (US 5864134).  Burgess discloses a spring 38 for an overhead door 14 having a first end (labeled below) mounted to a stationary structure and a second end (labeled below), wherein the second end is in the path of an overhead door 14, the overhead door 14 running on a track 14a that has a horizontal portion (labeled below), a transition portion (labeled below), and a vertical portion (labeled below); 
wherein the overhead door 14 contacts and deflects the second end of the spring 38 when the overhead door 14 is moved into an overhead horizontal position; 
wherein the spring first contacts the overhead door while the overhead door is at least partially in the transitional portion or the vertical portion; and 
wherein the spring urges the overhead door toward a lowered position until the overhead door falls toward the lowered position (claim 10);
wherein the first end of the spring 38 is mounted to the track 14a (claim 11);
wherein the spring 38 is compressed linearly by the overhead door 14 as the overhead door moves along the track toward the overhead horizontal position (claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess as applied to claims 1-3 above.
Burgess is silent concerning the position of the release point.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the release point at a position where the overhead door has moved along the track in a downward direction by at least two feet so as to increase the sensitivity of the sensor.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess as applied to claims 1-3 above.
Burgess discloses that the track 14a defines a three-stage path, wherein: in the first stage the spring 38 contacts the overhead door 14 and urges the overhead door 14 toward the closed position along the track and wherein gravity is insufficient to advance the overhead door; in the second stage the spring continues to contact the overhead door and urge the overhead door toward the closed position along the track; and in the third stage the spring no longer contacts the overhead door and gravity is sufficient to advance the overhead door, and wherein the motor supports the weight of the overhead door; and wherein moving from the raised position the overhead door moves from the first stage to the second stage to the third stage.
Burgess is silent concerning the spring continuing to contact the overhead door and urge the overhead door toward the closed position along the track wherein gravity is sufficient to advance the overhead door.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the spring with a length such that the spring would continue to contact the overhead door and urge the overhead door toward the closed position along the track wherein gravity is sufficient to advance the overhead door to increase the sensitivity of the sensor.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess as applied to claims 1-3 above, and further in view of Deutsch (US 10196822).
	Burgess is silent concerning a one-way bearing.
	However, Deutsch discloses the use of a one-way bearing 58 which allows the application of a force only in one direction to move a closure 12.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Burgess with a one-way bearing, as taught by Deutsch, to reduce the amount of work the motor is required to provide.

Claims 7-9, as best understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Burgess as applied to claims 1-3 above, and further in view of Whitaker et al. (US 5243784).
Burgess discloses a release mechanism 72 which releases the spring 38 from the overhead door 14, but is silent concerning a release mechanism configured to release the overhead door from the motor.
However, Whitaker et al. discloses a release mechanism 26 configured to release an overhead door 12 from the motor 29.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Burgess with a release mechanism, as taught by Whitaker et al., to enable a user to move the door during a power failure.
	With respect to claim 8, the release mechanism releases the spring from the overhead door before releasing the overhead door from the motor.
	With respect to claim 9, the release mechanism has a single movement manually actuated that first releases the spring from the overhead door and second releases the motor from the overhead door.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess as applied to claims 10-12 above, and further in view of Deutsch (US 10196822).
Burgess discloses a motor (not shown, but see column 3, lines 43-44) configured to raise and lower the overhead door 14, wherein the motor is configured to exert an upward force on the door 14 to raise and to lower the door 14, wherein the spring 38 urges the overhead door 14 toward the lowered position until the overhead door falls toward the lowered position.
Burgess is silent concerning a one-way bearing.
However, Deutsch discloses the use of a one-way bearing 58 which allows the application of a force only in one direction to move a closure 12.
	However, Deutsch discloses the use of a one-way bearing 58 which allows the application of a force only in one direction to move a closure 12.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Burgess with a one-way bearing, as taught by Deutsch, to reduce the amount of work the motor is required to provide.

Allowable Subject Matter
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach an overhead door system comprising a motor operably coupled to the shaft to control rotation of the shaft to raise, lower, or stop movement of the overhead door, the motor having a one-way bearing that allows the motor to apply torque to the shaft in an upward direction to raise the overhead door and to support the weight of the overhead door as it is lowered, wherein the one-way bearing does not allow the motor to apply a torque to the shaft in a downward direction opposite the upward direction in combination with a spring in the path of the overhead door, wherein the overhead door energizes the spring as the overhead door reaches the horizontal position, wherein the spring stores sufficient energy to move the door out of the horizontal position and along the path until the weight of the overhead door is carried by the shaft.  See claim 14, lines 9-18.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634